—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Edward Stolzenberg, president and chief executive officer of the Westchester County Health Care Corporation, dated January 19, 1999, which, after a hearing, inter alia, found the petitioner guilty of misconduct and incompetence and terminated her employment as a certified nurse’s attendant.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Substantial evidence in the record supports the determination by the respondent Edward Stolzenberg, president and chief executive officer of the Westchester County Health Care Corporation, that the petitioner was guilty of misconduct and incompetence within the meaning of Civil Service Law § 75 (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Gradel v Lilholt, 257 AD2d 972; Matter of Alston v Morgan, 245 AD2d 287; Matter of Glinka v Town of Poughkeepsie, 209 AD2d 773; Matter of Romano v Town Bd., 200 AD2d 934; Matter of Graham v Sands, 87 AD2d 912). The penalty of termination of employment was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Gradel v Lilholt, supra; Matter of Alston v Morgan, supra; Matter of Graham v Sands, supra).
The petitioner’s remaining contentions are without merit. Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.